DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0340238 to Shores et al. (“Shores”).
-From Claim 1: Shores discloses an adaptor for sterile isolation of a drive unit, the adaptor comprising two connectable segments, a first segment 40 being engageable with the surgical tool 50 and a second segment 30 engageable with the drive unit 20, wherein connecting said first and said second segments enables a motor of the drive unit attached to said second segment to operate said surgical tool attached to said first segment while isolating the drive unit from contaminates.
-From Claim 2: Shores discloses wherein said first segment 40 includes a first mechanism 48 for engaging a shaft 52 of said surgical tool 50.
-From Claim 3: Shores discloses wherein said second segment 30 includes a second mechanism 121 for engaging said motor of the drive unit.
-From Claim 4: Shores discloses wherein said first mechanism and said second mechanism operatively engage when said first and said second segments are connected (the mechanisms “operatively engage” by virtue of the segments engaging each other).
-From Claim 5: Shores discloses wherein said operative engagement is through gears 44.
Claim 6: Shores discloses wherein said first segment and/or said second segment are configured so as to cover a potentially contaminable region of the drive unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                         2/28/2021